Reversing.
All of the parties to the action desire an affirmance of the judgment, which, in effect, is a decree that the infant children of appellees took no interest in certain real estate by reason of a deed under which appellees claim; and, consequently, appellees' deed to appellant conveys a fee simple title to the property.
The only persons adversely affected by the judgment, viz., the infant children of appellees, should have been, but were not, made parties to the action. On return of the case, the Chancellor will permit appellees, by amendment, to bring all interested parties before the Court. Should such an amendment not be filed, the action should be dismissed without prejudice. Secs. 23, 28 and 371, subd. 2, par. B, Civil Code of Practice; McCoy v. Ferguson, 235 Ky. 115, 29 S.W.2d 616.
The judgment is reversed and cause remanded to the Knott Circuit Court for proceedings consistent with this opinion.